DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 15, 2022 has been entered.  Claims 1 and 5-22 remain pending in the application.  Claims 9-12 and 16-18 remain withdrawn from consideration.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 14, 15 and 19 are withdrawn in light of applicant's amendment to claims 14 and 19.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
In claim 20 line 15, “the springs” should be changed to --at least one spring to be consistent with the later recitation of “at least one spring” in line 17, which should accordingly be changed to --the at least one spring--.
In claim 20 lines 17-18, “the at least one spring that extends between the stator cover body and the first surface of the rear cover and that contacts the stator cover body and the first surface of the rear cover,” would be clearer if written as --wherein the at least one spring extends between the stator cover body and the first surface of the rear cover and contacts the stator cover body and the first surface of the rear cover, and--.
In claim 20 line 9, “surrounds the outside of the cylinder” should be changed to    --surrounds the outside of the piston-- since the outside of the stator cover body 210 disclosed by Applicant does not surround the cylinder 120 as shown in Applicant’s Figure 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0142008 to Jung in view of U. S. Patent Publication 2016/0017872 to Kim.
Referring to claims 1, 5-8, 13-15, 19 and 22, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a frame (110) coupled to an outside of the cylinder (41) (Fig. 4; paragraph [0032]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator cover (120, 237) coupled to the frame (110) (Fig. 4; paragraph [0032]);
a rear cover (232) coupled to the stator cover (120, 237) (via 237), the rear cover (232) comprising a front surface that is flat and faces the stator cover (120, 237) (Figures 4 and 7; paragraphs [0044] and [0045]); and
springs (151, 152) disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraphs [0033], [0042] and [0044]), 
wherein the stator cover (120, 237) comprises a stator cover body (120) that defines an opening that receives the piston (42), and a plurality of rear cover coupling parts (237) that extend from the stator cover body (120) toward the rear cover (232) and are coupled to the rear cover (232), the plurality of rear cover coupling parts (237) being spaced apart from one another along a circumferential direction of the stator cover body (120) (Figures 4 and 7; paragraphs [0044] and [0045]),
wherein the rear cover (232) comprises:
 a plurality of spring coupling protrusions (236) that protrude toward the stator cover (120, 237) and that are coupled ends of the springs (1541, 152), wherein ends of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are disposed on a plane that is defined by the rear cover (232) and that is orthogonal to the axial direction and attached to the front surface of the rear cover, wherein the rear cover coupling parts (237) and the plurality of spring coupling protrusions (236) are spaced apart from each other along a circumferential direction of the rear cover (232), wherein the rear cover coupling parts (237) and the plurality of spring coupling protrusions (236) are alternately disposed along the circumferential direction of the rear cover, and wherein one or more of the plurality of spring coupling protrusions (236) are disposed between two of the rear cover coupling parts (237) along the circumferential direction of the rear cover (232), and wherein the rear cover (232) has a first surface configured to support one or more of the springs (151, 152), and a second surface opposite to the first surface (Figures 4 and 7; paragraphs [0033] [0044]),
further comprising a spring support (153) configured to support one or more of the springs (151, 152), wherein the spring support (153) is connected to a rear end of the piston (42) and disposed between the stator cover (120, 237) and the rear cover (232) (Figures 4 and 7; paragraph [0033]),
wherein the springs (151, 152) comprise: a plurality of first springs (151) disposed between the spring support (153) and the stator cover (120, 237); and a plurality of second springs (152) disposed between the spring support (153) and the rear cover (232), wherein an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the plane that is orthogonal to the axial direction and wherein ends of each of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are attached to the front surface of the rear cover (232) (Figures 4 and 7; paragraphs [0032], [0033] and [0044]), 
wherein the plurality of first springs (151) are spaced apart from one another along the circumferential direction of the stator cover body (120), and wherein the plurality of second springs (152) are spaced apart from one another in a circumferential direction of the rear cover (232) (Figures 4 and 7; paragraphs [0032] and [0033]), and
wherein the ends of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are in contact with a front surface of the rear cover (232) that is flat and defines the plane orthogonal to the axial direction (Figures 4 and 7; paragraphs [0032], [0033] and [0044]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
While Jung teaches an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the plane that is orthogonal to the axial direction (Figures 4 and 7; paragraphs [0032] and [0033]), Jung does not teach the use of coupling members (fasteners) to attach the rear cover coupling parts to the rear cover and instead teaches that they are integral.  Kim teaches a compressor wherein:
a rear cover (280) defines a plurality of coupling holes (286) configured to couple to a plurality of rear cover coupling parts (276) of a stator cover (270), respectively, (Figures 4, 6 and 9; paragraphs [0068] and [0082]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the bolting between the rear cover and the rear cover coupling parts taught by Kim in order to facilitated their separation which allow for the replacement of either part separately from the other if there is damage to one part and not the other, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
The Examiner notes that since the plurality of rear cover coupling parts in Jung are alternately disposed/spaced along a circumferential direction of the rear cover with the spring coupling protrusions, and since the plurality of coupling holes in Kim correspond to the rear cover plurality of coupling parts, in the combination of Jung and Kim the plurality of coupling holes are alternately disposed along a circumferential direction of the rear cover with the spring coupling protrusions, such that the spring coupling protrusion are disclosed between two of the plurality of coupling holes along the circumferential direction of the rear cover.
Jung is silent as to how the rear cover is supported.  Kim further teaches a compressor comprising:
a support device disposed at the second surface of the rear cover (280) and configured to support the rear cover (280) in the shell (101), wherein the support device comprises: a spring support part inserted into a second surface of the rear cover (280); and a plate spring (172) coupled to the spring support part, at least a portion of the plate spring (172) being inserted into the spring support part (Fig. 1, annotated below; paragraph [0047]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the support device taught by Kim in order to support the compressor inside the shell (paragraph [0047]).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Spring Support Part)]
    PNG
    media_image1.png
    721
    432
    media_image1.png
    Greyscale

Annotation of Kim Figure 1.
Referring to claims 20 and 21, Jung teaches a linear compressor comprising:
a shell (10) (Fig. 4; paragraph [0029]);
a cylinder (41) that is disposed in the shell (10) and that extends in an axial direction, the cylinder (41) defining a compression space (P) therein configured to receive fluid (Fig. 4; paragraph [0031]);
a piston (42) disposed in the cylinder (41) and configured to reciprocate in the axial direction of the cylinder (41) (Fig. 4; paragraph [0031]);
a stator (31) that surrounds at least a portion of an outside of the cylinder (41) (Fig. 4, paragraph [0030]);
a stator cover (110, 120, 237) that faces a rear end portion of the stator (31), the stator cover comprising a stator cover body (110, 120) that surrounds the outside of the cylinder (41) and piston (42) and defines an opening that receives the piston (42), and a plurality of rear cover coupling parts (237) that extend from the stator cover body (110, 120) toward a rear side of the shell (10) and are spaced apart from each other along a circumferential direction of the stator cover body (110, 120) (Fig. 4; paragraph [0044]);
a rear cover (232) disposed rearward of the stator cover body (110, 120) toward the rear side of the shell (10), the rear cover (232) having (i) a first surface coupled to ends of the plurality of rear cover coupling parts (237) of the stator cover (110, 120, 237) and ends of springs (151, 152), and (ii) a second surface that faces the rear side of the shell (10) (Figures 4 and 7; paragraph [0044]); and
the at least one spring (151, 152) extends between the stator cover body (110, 120) and the first surface of the rear cover (232) and contacts the stator cover body (110, 120) and the first surface of the rear cover (232) (Figures 4 and 7; paragraphs [0033], [0044] and [0045]),
wherein the rear cover (232) comprises:
 a plurality of spring coupling protrusions (236) that protrude toward the stator cover (120, 237) and that are coupled ends of the springs (1541, 152), wherein ends of the plurality of rear cover coupling parts (237) and the ends of the springs (151, 152) are in contact with the front surface of the rear cover (232) (Figures 4 and 7; paragraphs [0032], [0033] and [0044]).
Jung is silent as to the fluid being compressed.  Kim teaches that linear compressors are used with refrigerant (Fig. 1; paragraph [0022]).  It would be obvious to one of skill in the art, at the time of invention, to modify the compressor taught by Jung with the refrigerant taught by Kim in order to use the compressor in a cooling system such as an air conditioner or refrigerator (paragraph [0005]).
While Jung teaches an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on the first surface of the rear coupling part (Figures 4 and 7; paragraphs [0032] and [0033]), Jung does not teach the use of coupling members (fasteners) to attach the rear cover coupling parts to the rear cover and instead teaches that they are integral.  Kim teaches a compressor wherein:
a rear cover (280) defines a plurality of coupling holes (286) coupled to the ends of a plurality of rear cover coupling parts (276) of a stator cover (270), respectively, (Figures 4, 6 and 9; paragraphs [0068] and [0082]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Jung with the bolting between the rear cover and the rear cover coupling parts taught by Kim in order to facilitated their separation which allow for the replacement of either part separately from the other if there is damage to one part and not the other, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
The Examiner notes that since the plurality of rear cover coupling parts in Jung are alternately disposed/spaced along a circumferential direction of the rear cover with the spring coupling protrusions, and since the plurality of coupling holes in Kim correspond to the rear cover plurality of coupling parts, in the combination of Jung and Kim the plurality of coupling holes are alternately disposed along a circumferential direction of the rear cover with the spring coupling protrusions, such that the spring coupling protrusion are disclosed between two of the plurality of coupling holes along the circumferential direction of the rear cover.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant argues that “Kim fails to describe or suggest that ‘the ends of the plurality of rear cover coupling parts and the ends of the springs are disposed on a plane that is defined by the rear cover and that is orthogonal to the axial direction,’ as claimed.”  However, Kim is the secondary reference in the rejection and the primary reference Jung already teaches an end of each of the plurality of second springs (152) and an end of each of the plurality of rear cover coupling parts (237) are disposed on a plane that is defined by the rear cover and that is orthogonal to the axial direction, and on the first surface of the rear coupling part (Figures 4 and 7; paragraphs [0032] and [0033]).  Kim is only relied on for the teaching of coupling members (fasteners) in coupling holes of the rear cover to attach the rear cover coupling parts to the rear cover.  Accordingly, there is no need to modify Kim, as the combination of Jung and Kim already teaches the limitation of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746